DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.

Response to Amendment
Claims 1 & 5 have been amended and examined as such.
Claim 4 has been canceled as requested by the Applicant.

Allowable Subject Matter
Claim 1 is allowed as amended. 
Claims 2-3 & 5 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claim 1, an additional search was conducted based on the amendment to the claim and the extensive arguments and the existing prior art of record as well as additional cited art fails to teach or fairly suggest a printer comprising an arm rotatably attached to the frame, and a  lever movable separately from the arm and rotatably attached to the frame… the lever and the arm are situated alongside each other on a same lateral side of the frame,  and a rotation axis of the lever is the same as a rotation axis of the arm.
Prior Art Koyabu et al. teaches a printer with a printhead, a platen roller and a head spring, but does not teach the limitation of an arm rotatably attached to the frame, and a lever movable separately from the arm and rotatably attached to the frame… the lever and the arm are situated alongside each other on a same lateral side of the frame, and a rotation axis of the lever is the same as a rotation axis of the arm.
Prior Art Tsuchiya et al. teaches a printer with a printhead, a platen roller and a head spring, but does not teach the limitation of an arm rotatably attached to the frame, and a lever movable separately from the arm and rotatably attached to the frame… the lever and the arm are situated alongside each other on a same lateral side of the frame,  and a rotation axis of the lever is the same as a rotation axis of the arm.
Prior Art Takahashi teaches a printer with a printhead, a platen roller and a head spring, but does not teach the limitation of an arm rotatably attached to the frame, and a lever movable separately from the arm and rotatably attached to the frame… the lever and the arm are situated alongside each other on a same lateral side of the frame,  and a rotation axis of the lever is the same as a rotation axis of the arm.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosomi et al. (EP 1108556 A1) teaches a printer with a lever over a roller support.  Koyabu et al. (EP 2042327 A2) teaches a printer with a roller and a cover that pushes the printhead.  Liow et al. (EP 2511100 A1) teaches a printer with a platen roller and a support.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/John Zimmermann/Primary Examiner, Art Unit 2853